Title: To James Madison from David Holmes, 7 August 1809 (Abstract)
From: Holmes, David
To: Madison, James


7 August 1809, Washington, Mississippi Territory. Governor Holmes reports his arrival at Natchez on 30 June. The territorial legislature met 3 July to nominate candidates for the legislative council. Holmes became ill and hence was unable to write JM earlier regarding the nominees. The legislators are loyal Republicans so “the business was conducted with great harmony.” Holmes makes four recommendations but cannot say whether Shields or Montgomery should be chosen for Adams County. The people in the territory are well disposed toward JM’s administration but beset with “local and personal causes.” Holmes vows that he will “avoid taking any part in these little collisions.” In a postscript he urges JM to make the council appointments and forward the necessary commissions, since the legislature is scheduled to meet 6 Nov.
